UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 24, 2012 OROFINO GOLD CORP. (Exact name of registrant as specified in its charter) Nevada 333-152356 98-0453936 (State or other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 93-B342 Xinliu Stree Zhong Shan District Dalian 116001, China (Address of principal executive offices) (Registrant's telephone number, including area code) Carrera 40 No. 10A-65 Barrio El Poblado Medellin, Colombia (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On May 25, 2012, Orofino Gold Corp. (ORFG) (the "Registrant") issued a press release containing its results of operations for the three-month period and six-month period ended November 30, 2011. The Registrant also included certain financial information regarding stockholders' equity and cash flows since inception (April 12, 2005). All such information is unaudited and has not been reviewed by an independent public accounting firm. A copy of the press release and the financial information is attached to this Form 8-K. The Registrant did not file its Annual Report on Form 10-K for the year ended May 31, 2011 with the Securities and Exchange Commission (the "Commission") by the required due date of August 29, 2011. Registrant's Annual Report on Form 10-K for the year ended May 31, 2010, filed on September 7, 2010, did not contain audited financial statements. In addition, the Quarterly Reports on Form 10-Q for the fiscal quarters ended August 31, 2010, November 30, 2010, and February 28, 2011, filed by Registrant on October 15, 2010, January 20, 2011 and April 14, 2011, respectively, did not contain financial information reviewed by an independent public accounting firm. As a result, these reports did not meet the reporting requirements of the rules and regulations promulgated by the
